     5:19-cv-02398-DCC       Date Filed 09/23/20    Entry Number 49      Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             ORANGEBURG DIVISION

John Thomas Robinson,                )          Case No. 5:19-cv-02398-DCC
                                     )
                    Plaintiff,       )
                                     )
v.                                   )                      ORDER
                                     )
Robert Craze, Sgt. Morrison, Captain )
Hope,                                )
                                     )
                    Defendants.      )
________________________________ )

      This matter is before the Court upon Plaintiff’s complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United

States Magistrate Judge Kaymani D. West for pre-trial proceedings and a Report and

Recommendation (“Report”). On March 5, 2020, Defendants filed a Motion for Summary

Judgment. ECF No. 36. On March 10, this Court issued an order pursuant to Roseboro

v. Garrison, 528 F.2d 309 (4th Cir.1975), advising Plaintiff of the summary

judgment/dismissal procedure and the possible consequences if he failed to respond

adequately. ECF No. 37. Despite the explanation of the summary judgment/dismissal

procedure and the possible consequences for failing to respond, Plaintiff did not respond.

On June 5, 2020, the Magistrate Judge directed Plaintiff to inform the Court whether he

wished to pursue his claims and to respond to the motion by June 19, 2020. ECF No. 36.

The Magistrate Judge again warned Plaintiff that failing to respond could subject his
     5:19-cv-02398-DCC       Date Filed 09/23/20     Entry Number 49      Page 2 of 3




claims to dismissal with prejudice. Plaintiff has not filed any document in response to the

motion or indicated that he intends to proceed with this action.

       On June 29, 2020, the Magistrate Judge issued a Report recommending that this

action be dismissed pursuant to Federal Rule of Civil Procedure 41(b) for failure to

prosecute. ECF No. 46. The Magistrate Judge advised the Plaintiff of the procedures

and requirements for filing objections to the Report and the serious consequences if he

failed to do so. He did not file objections to the Report, and the time to do so has lapsed.

       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).
     5:19-cv-02398-DCC        Date Filed 09/23/20   Entry Number 49     Page 3 of 3




      After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of

the Magistrate Judge. Accordingly, this action is DISMISSED with prejudice.1

      IT IS SO ORDERED.

                                                      s/ Donald C. Coggins, Jr.
                                                      United States District Judge
September 23, 2020
Spartanburg, South Carolina




      1
          The Motion for Summary Judgment [36] is found as MOOT.
